        Case 1:16-cr-10215-RWZ Document 298 Filed 09/08/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



                    CRIMINAL ACTION NO. 16-CR-10215-RWZ-1


                           UNITED STATES OF AMERICA

                                           V.



                                     LUIS LOPEZ



                                        ORDER


                                  September 8, 2020



ZOBEL, S.D.J.




      On January 31,2017, defendant was sentenced to imprisonment for 180 months
followed by five years of supervised release. He moves for a reduction in sentence
under 18 U.S.C. § 3582(c)(1)(A), arguing that circulatory problems in his legs and a
surgery for a herniated disk make him vulnerable to COVID-19.
       A movant for compassionate release must demonstrate “extraordinary and
compelling reasons” for a sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). FCI
Danbury, where defendant is incarcerated, reports no positive cases of COVID-19 at
this time. Moreover, even if defendant’s statements about his medical conditions are

accurate, he does not adequately show that circulatory issues or a prior surgery would
make him particularly susceptible to serious complications were he to contract the
disease.




                                            1
       Case 1:16-cr-10215-RWZ Document 298 Filed 09/08/20 Page 2 of 2




      The Motion for Medical Records (Docket # 293) is DENIED. The Emergency

Motion for Compassionate Release (Docket # 294) is DENIED.




                                                                  )
   September 8, 2020                           \   .0'
         DATE                                      A RYA W. ZOBEL
                                           UNITED-STATES DISTRICT JUDGE




                                       2
